Citation Nr: 1760980	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2010 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefits sought.

In January 2013, the Board remanded the case to the RO for further development.  In June 2017, the Board denied service connection for a left thigh disorder.  Therefore, this issue is no longer on appeal.  The Board remanded the claim for service connection for the left knee for an additional examination.  

In compliance with the remand directives, an attempt was made to schedule the Veteran for a July 2017 VA knee examination.  The Veteran failed to appear and did not present good cause for doing so.  The Board finds that the remand directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A left knee disability was not manifest in service or within one year of separation.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.  §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran was schedule for a VA examination in July 2017.  He failed to appear for the examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History

A March 2009 VA treatment record notes a painful left knee for the past three and a half weeks.  The Veteran reported that he was injured when he was lifting weights.  He was dead lifting and felt something pop and had pain since then.   He was at school, has been icing area, using crutches, and taking ibuprofen.  An X-ray showed no knee fracture or any abnormality.   In a May 2009 VA treatment record, a nurse  noted the Veteran's report of left knee pain since an unspecified fracture but later the same day, an orthopedic physician's assistant noted the Veteran's report of knee pain following the recent weight lifting incident that had resolved with no current discomfort.  

In his July 2009 enlistment examination, the Veteran denied any history of knee trouble.  His report of medical examination was clinically normal for the lower extremities.  

Service treatment and personnel records indicate that the Veteran fell off a ladder while taking down Christmas lights while on leave in December 2010.  In January 2011, the Veteran reported to sick call for leg and lower back pain; he was diagnosed with a contusion in the thigh and placed on light duty for 3 days.  A February 2011 report of medical history, the Veteran denied knee trouble.  A February 2011 appointment noted that the purpose of his visit was for a contusion with intact skin surface on the left thigh (lateral).  In another February 2011 follow-up appointment, he complained of left thigh pain.  

Evidence of records shows that the Veteran was discharged from service under "Fraudulent entry into military service."  In conjunction with this discharge, his service records reveal that he sustained a left leg fracture in a 2006 all-terrain vehicle accident at age 13  that required the placement  an orthopedic rod in the intertrochanteric region.  

A January 2012 VA examination reported that the Veteran has had a history of a thigh disorder.  However, at the time of examination, the VA examiner found no limitation in range of motion of the thigh following repetitive-use testing; no functional loss and/or functional impairment of the thigh; or any functional impact on his ability to work as a result of any thigh condition.  Additionally, the VA examiner found that there was no acute fracture or lytic destructive lesion.  He concluded that an orthopedic rod was in place, spanning from the intertrochanteric region to the distal femoral shaft, but that otherwise, there were no other significant findings involving the left femur.

In a May 2012 VA, the VA examiner diagnosed current left knee retropatellar pain syndrome.  The Veteran reported a femur fracture at age 13, and then a fall in December 2010, resulting in pain in the left knee.  He had a sharp stabbing lock up sensation in the left knee and was unable to run and participate in sports.  He used an over the counter leg knee brace.  There is no x-ray evidence of patellar subluxation at the time of the examination and the VA examiner noted prior imaging showing no fracture or subluxation.  The joint spaces were preserved. No joint effusions were found and the soft tissues were clinically normal.   

As part of the related hip examination, the VA examiner explained that while in service, the Veteran reported a sick call between January 3rd and 24th, 2011, for a left thigh contusion.  He also reported that the Veteran flipped a four wheeler and fractured his left femur at the age of 13 and that consequently, the Veteran had a close reduction for low-energy femoral shaft fracture with flexible intramedullary nails used to treat a length-stable femoral shaft structure.  On clinical examination, the Veteran reported symptoms of "left femur stabbing pain[,] sharp pain, horrible in the femur area mid 1/3."  The hip portion of the examination indicates that "Today the veteran now claims a left knee issue."  The VA examiner highlighted that a separation physical of February 22, 2011 reported no significant medical issues.  The VA examiner noted that the Veteran was evaluated on February 10, 2011, and the Veteran reported left thigh pain; not left knee pain.

The Veteran was subsequently afforded a scheduled VA examination to obtain a nexus opinion concerning his left knee.  The record indicates that he failed to report and no good cause was shown on July 24, 2017 at 12:30 PM.  Current VA regulation note that when a claimant fail to report for an examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

IV.  Analysis

VA treatment records show ongoing periods of treatment for and resolution of left leg disability, to include the thigh and left knee. 

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was told that he had a left knee disability, and that he has periodically presented with pain in the left knee.  

The Veteran is also competent to report his symptoms and observations of left knee pain.  He reports a history of this from several periods.  He reported incurring a femur fracture at age 13, and then a fall in December 2010, resulting in pain in the left knee.  However, his left knee was clinically normal upon separation.  In March and May 2009, the Veteran reported a recent left knee injury while lifting weights and that the discomfort had resolved.  He was evaluated on February 10, 2011, and reported left thigh pain; but did not mention any left knee pain.

The Board places low probative weight on his own opinion that his current left knee disability is related to service.  The Veteran also failed to report for a scheduled VA examination where a positive nexus opinion may have been obtained.  In absence of such opinion, the STRs show, as the VA examiner highlighted, that a separation physical of February 22, 2011 showed no significant medical issues.  The contemporaneous STRs are also consistent with this finding that any left knee injury acute and resolved.  Any contention of continuous left knee pain since service is not consistent with his denial of left knee disability at the time of the discharge physical examination, and is thus entitled to diminished probative weight.  The most probative evidence is the STRs and May 2012 VA examination, collectively indicating that the Veteran's left knee disability was not incurred in service.  In addition, although he complained of pain during service, arthritis was not noted, manifest, or diagnosed during service or within one year of separation.  There is also no positive nexus opinion, and the Veteran failed to report for a scheduled VA examination.

The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  Despite complaints of left knee pain, the evidence establishes that he did not have arthritis during service, and there is no evidence of arthritis within one year of separation.  In sum, the evidence shows that the Veteran's left knee pain in service was an acute condition which resolved with treatment while he was still on active duty.  A later disability does not mean it was incurred in or aggravated by service.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Consequently, service connection for a left knee disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


